PER CURIAM:
In these consolidated appeals, Michael L. Pack appeals district court orders summarily dismissing without prejudice his civil rights complaints for failing to state a claim. Paek was free to amend the complaints to cure the defects. A dismissal without prejudice is not reviewable by this *416court unless the reasons stated for the dismissal clearly disclose that no amendment to the complaint could cure its defects. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Because Pack could cure the defect in each complaint, we dismiss the appeals. Id. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.